Case 7:19-mj-01169 Document 1-1 Filed on 05/22/19 in TXSD Page 1 of 1
United States District Court

Southern District Of Texas
FILED

UNITED STATES DISTRICT CoURshvid J. Bradley, Clerk

for the

 

 

Western District of Texas

United States of America | yV\' I q _ | ] (o4- “M- o 5

 

Vv,
CLARISSA BERMEA Case No. . SA-19*CR-370-(5)-XR *

a/k/a "Mom" )
)
) .
)

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) CLARISSA BERMEA : . >
who is accused of an offense or violation based on the following document filed with the court:

 

@ Indictment © Superseding Indictment Oj Information CO Superseding Information O Complaint
1 Probation Violation Petition (J Supervised Release Violation Petition: 0 Violation Notice © Order of the Court

This offense is briefly described as follows:

21 U.S.C. §§ 846, 841(a)(1) & 841(b)(1)- Conspiracy to Possess with Intent to Distribute 500 grams or More of a Mixture
or Substance Containing a Detectable Amount of Methamphetamine; 21 USC 846, 841(a)(1) & 841(b)(1) Conspiracy to
Possess with Intent to Distribute 1 kilogram or More of a Mixture or Substance Containing a Detectable Amount of Heroin
21 U.S.C, §§ 841(a}(1) 841(b)(1)(B} & 18 U.S.C. § 2 -Possession with Intent to Distribute 100 grams or More ofa.
Mixture or Substance Containing a Detectable Amount of Heroin and Aiding and Abetting; 21 U.S.C. §§ 841(a)(1), 841(b)

. (1)(B)- Possession with Intent to Distribute 100 grams or More of a Mixture or Substance Containing a Detectable Amount
of Hernin: 191° 91 LI SO R4TfaVt)s RATPMANCY & 1ALISCA PR Ng, with Intent to Nistributtea a Mixture ar

Nac WM" a

 

 

 

 

 

Date: 05/15/2019
Issuing officer's signature
City and state: San Antonio, Texas Rosanne M, Garza, Deputy Clerk
, Printed name and title
‘Return’.
This warrant was received on (date) S- \S- An , and the person was arrested on (date) = 21-14

at (city and state)

 

 

Date: S-2IA5

 

Af
Arrepting officer's signature

SA vs _Corease/

Printed name and title

 

 

 
